PER CURIAM.
The sole issue raised in this appeal from a final judgment of dissolution of marriage is whether the lower court erred in calculating the child support payments due from the former husband. As conceded by the former husband, a clerical error exists in the child support worksheet. Upon remand, the worksheet must be corrected to show the former wife as having the majority of overnights and the child support payments must be recalculated accordingly.

Reversed and Remanded.

GUNTHER, WARNER and POLEN, JJ., concur.